COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-14-00474-CV
Style:                   Gary Johnson v. Prime Auto Direct
Date motion filed*:      October 6, 2014
Type of motion:          Third Agreed Motion to Extend Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No

If motion to extend time:
       Original due date:                  August 25, 2014
       Number of extensions granted:           2         Current Due date: October 9, 2014
       Date Requested:                     November 8, 2014

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although this Court referred the parties to mediation on June 25, 2014, no
          objections or other required notifications were filed. Instead, appellant filed two
          agreed motions to extend the time to file appellant’s brief, which were granted by
          the Clerk of this Court. Accordingly, the parties are ordered to file a response
          to the mediation order within 10 days of this order. Appellant’s motion is denied
          without prejudice to refiling after the filing of the response, with appellant’s
          brief deadline to be reset after such response. See TEX. R. APP. P. 2, 38.6(a).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: October 14, 2014
November 7, 2008 Revision